Citation Nr: 0721255	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  05-07 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
diagnosed as bipolar disorder and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel






INTRODUCTION

The veteran had active service from August 1992 until 
November 1992 in the Navy, May 1996 until October 1996 in the 
Army National Guard, and from June 2002 until October 2003 in 
the Army.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.   


FINDINGS OF FACT

1.  The veteran is presumed to have been of sound condition 
when she entered service.     

2.  A psychiatric disorder was diagnosed within the year 
following the veteran's service and is presumed to be 
causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The presumption of sound condition is not rebutted in 
this case; therefore, a psychiatric disorder cannot be said 
to have existed prior to the veteran's entry into active 
duty.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 
3.304, 3.306 (2006); VAOPGCPREC 3-03 (July 16, 2003); Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

2.  The criteria for a grant of service connection for a 
psychiatric disorder, including bipolar disorder, have been 
approximated. 38 U.S.C.A. §§ 1101, 1110, 1137, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in December 2003 and August 2004.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and her representative have not made the RO or 
the Board aware of any supporting information not in the 
record of evidence that needs to be obtained in order to 
fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  Under Dingess v. Nicholson, 19 Vet. App. 473 
(2006), VA must also provide notice that an effective date 
for the award of benefits will be assigned if a higher 
evaluation is awarded. Although the RO did not advise the 
veteran of such information, because the claim is being 
granted, the RO will, upon issuance of this decision, assign 
a disability rating and an effective date for service 
connection.  Given the results favorable to the veteran, 
further development of the claim or other law would not 
result in a more favorable result for the veteran or be of 
assistance to this inquiry.  

Merits of the Claim

The veteran seeks service connection for a psychiatric 
disorder, which she argues developed during service.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence 
supports the claim and that the appeal will be granted.

Under applicable law, service connection is granted if the 
evidence establishes that coincident with her service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of her active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  That an injury or event 
occurred in service alone is not enough.  There must be 
chronic disability resulting from that injury or event.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection can also be found 
for any disease diagnosed after discharge, if all the 
evidence establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  Where a veteran served for at least 90 days 
during a period of war or after December 31, 1946, and 
manifests certain chronic diseases, including psychoses, to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.   38 C.F.R. §§ 3.307, 3.309.   

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

A veteran is presumed to be of sound condition except for the 
defects noted when examined and accepted for service. 
38 U.S.C.A. § 1132.  In VAOGCPREC 3-2003, the VA's General 
Counsel determined that the presumption of soundness is 
rebutted only where clear and unmistakable evidence shows 
that the condition existed prior to service and that it was 
not aggravated by service. The General Counsel concluded that 
38 U.S.C.A. § 1111 requires VA to bear the burden of showing 
the absence of aggravation in order to rebut the presumption 
of sound condition. See also Cotant v. Principi, 17 Vet. App. 
116, 123-30 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

The evidence indicates that the veteran is diagnosed with a 
psychiatric disability, including bipolar disorder and 
schizoaffective disorder.  Therefore, the question is whether 
the evidence supports a finding that the veteran's disability 
was incurred coincident with her time in service or within 
the one year presumptive period following service.                  

Although the claim has been denied on the basis that the 
veteran's disorder preexisted military service, the Board 
finds that the veteran was in sound mental condition when she 
entered active military duty in August 1992, May 1996 and 
June 2002.  It is noteworthy that no documents generated 
prior to the three distinct periods of military service (in 
particular the May 2002 examination report) indicate that the 
veteran had a diagnosed, pre-existing disorder. Nor can it be 
found that the veteran's release from active duty, either in 
November 1992 from the U.S. Navy or in October 1996 from  an 
initial period of training for service in the Army National 
Guard was in any way connected with psychiatric symptoms. The 
record indicates that the veteran was released from active 
duty in the Navy because she failed to learn how to swim; she 
was released from her initial period of training in the Army 
because she completed basic training and schooling in her 
military occupational specialty.

The veteran's May 2002 report of medical examination 
indicates that the veteran was deemed fit for service.  No 
notations were made in that report and no other evidence of 
record pre-dating that report indicate that the veteran had a 
mental disorder or was not of sound mental condition.  Thus, 
she is presumed to have been of sound condition. 38 U.S.C.A. 
§§ 1111, 1132; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).   

The veteran's service medical records do not mention any 
psychiatric symptoms or diagnoses until December 2002, when 
it was noted that the veteran had anxiety or depression under 
temporary (minor) problems.  The service medical records 
generally indicate that the veteran was prescribed 
psychiatric medications, to which she had adverse reactions, 
and received psychiatric therapy throughout the remainder of 
her service.  The veteran was eventually assessed as having a 
personality disorder.    

The veteran's DD Form 214 indicates that she was discharged 
due to her personality disorder in October 2003.  The law 
provides that personality disorders are not diseases within 
the meaning of applicable legislation providing for payment 
of VA disability compensation benefits. See 38 C.F.R. § 
3.303(c), Part 4, § 4.9 (2005); Winn v. Brown, 8 Vet. App. 
510, 516 (1996). Personality disorders are considered to be 
congenital or developmental disabilities for which service 
connection may not be granted. See 38 C.F.R. §§ 3.303, 4.9, 
4.127. 

However, the medical evidence following service includes a 
period of hospitalization at Berkshire Hospital in October 
2003, a few days after her discharge, where she first 
received a primary diagnosis of bipolar affective disorder, 
unspecified.  The veteran also received a diagnosis of 
schizoaffective disorder from her consulting psychologist, 
J.R., PSY. D., before being transferred to the acute 
psychiatric unit of the VA Medical Center in Leeds, in 
November 2003, where she was diagnosed with bipolar disorder, 
hypomanic type.  

The veteran was provided a VA examination in December 2003 
and was diagnosed with bipolar disorder, as well as, an 
unspecified personality disorder, with mixed features of 
schizoid, borderline, and histrionic qualities. The veteran 
was admitted to Kino Community Hospital in March 2004, due to 
anxiety and suicidal ideation.  

These diagnoses and treatments for a psychiatric disorder 
occurred within a year of the veteran's separation from 
service and raise a presumption that if a psychiatric 
disorder (not a personality disorder) was then present, it 
would have been caused by active military service. 38 C.F.R. 
§§ 3.307, 3.309. 

The veteran was provided another VA examination in May 2005, 
where she was diagnosed with schizoaffective disorder, with 
strong paranoid features and a borderline personality 
disorder.  Although the VA examiner found it more likely than 
not that the veteran's schizoaffective disorder predated her 
military service, it is clear that the opinion was based upon 
the veteran's unsupported and unsubstantiated account of pre-
service symptoms - the substance of which was that when an 
adolescent, the veteran consulted a mental health care 
professional for counseling.  There is no evidence of record 
indicating the nature of the veteran's pre-service symptoms, 
complaints, or diagnoses.

Usually in the context of a veteran reporting to a medical 
examiner that a disorder was incurred in service, or that 
relevant symptoms occurred in service, the law has held that 
the mere transcription of medical history does not transform 
the information into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
Leshore  v. Brown, 8 Vet. App. 406, 409 (1995); see Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).  

The essential rationale of the holdings of Leshore, Swann and 
Reonal apply to this case.  The May 2005 VA examiner based 
his opinion on a medical history that indicated that the 
veteran had a difficult childhood with mood swings, depressed 
mood, anger, hallucinations, and explosive temper.  However, 
a complete medical history has not been documented or 
verified by all the relevant records, including those that 
would contemplate the veteran's mental health prior to 
service, when she underwent therapy.  In the veteran's August 
2004 21-4142, she admitted to seeing psychiatrists as a 
child, but claimed that they had not diagnosed her with a 
psychiatric disorder. Since those records were not available 
for the VA examiner to review, he could not give a fully 
informed opinion on the etiology of the veteran's disorder.

While the VA examiner determined the veteran to not have been 
of sound condition when she entered service, the finding is 
unsubstantiated because there is no competent evidence 
supporting it. The veteran is therefore found to have been in 
sound mental condition at the time she entered active 
military duty.

Since the presumption of soundness has attached, VA holds the 
burden of proving under the clear and unmistakable evidence 
standard that the veteran's disorder pre-existed service and 
was not aggravated by service. VAOGCPREC 3-03.  

As noted above, the veteran was diagnosed in October 2003 
with bipolar affective disorder and schizoaffective disorder.  
There being no probative basis to find that the veteran's 
disorder preexisted military service, service connection will 
be granted.  

ORDER

Service connection for a psychiatric disorder, including 
bipolar disorder and schizoaffective disorder, is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


